DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5  are rejected under 35 U.S.C. 102(a1) as being anticipated by Griffiths (US2009/032054).
Griffiths teaches:
Claim 1:
a coloring step of applying by spraying, a first coating fluid containing first microparticles (paragraph 0025) for coloring to a thin film of a print receiver body which has a sheet-shaped support body and the thin film, the thin film being peelably held on the sheet-shaped support body (paragraph 0060) to serve as a base material of an adhesive sheet which is to be adhered to the object; and a restricting step of applying by spraying, before 

Claim 2:
wherein each of the first microparticles has an acicular shape that penetrates the thin film, and wherein the second coating fluid contains spherical second microparticles that hardly penetrate the thin film (paragraphs 0142-0143).

Claim 3:
wherein the thin film is colored white by the second coating fluid (paragraphs 0142-0143).

Claim 4:
wherein the thin film has a film thickness selected within a range from 50 nm to 400 nm, inclusive (claim 16).

Claim 5:
wherein the print receiver body is held by being penetrated with microneedles during the coloring step (paragraphs 0142-0143).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853